Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, (1) that the strictures and adverse criticism upon the conduct of Moss, the principal witness of the defendant, during the course of the trial and its charge to the jury by the trial court, deprived the defendant of a fair and impartial trial to which it was entitled; (2) the voluntary and unjustifiable criticism of the conduct of the defendant’s attorney frequently during the trial tended to prejudice the case of the defendant, and likewise deprived it of a fair and impartial trial. All concurred.